                                                                      Eastern District of Kentucky
                                                                            F~l~ED
                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY                         FEB 'l 2 2019
                      NORTHERN DIVISION at ASHLAND                             AT ASHLAND
                                                                            ROBERT R. CARR
                                                                       CLERf( U.S DISTRICT COURT
 MICHAEL D. SMITH,                           )
                                             )
        Petitioner,                          )        Civil No. 0:19-005-HRW
                                             )
 v.                                          )
                                             )
 J.C. STREEVAL, Warden                       )     MEMORANDUM OPINION
                                             )         AND ORDER
        Respondent.                          )

                                 *** *** *** ***
      Petitioner Michael D. Smith is an inmate currently confined at the Federal

Prison Camp ("FPC") - Ashland located in Ashland, Kentucky. Proceeding without

counsel, Smith has filed a pro se petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241 requesting "emergency relief' in the form of immediate release to

home detention in accordance with the "Elderly Offender Home Detention" Program

pursuant to the First Step Act of 2018. [D.E. No. 1]

      This matter is before the Court to conduct the initial screening required by 28

U.S.C. § 2243. Alexander v. Northern Bureau of Prisons, 419 F. App'x 544, 545

(6th Cir. 2011 ). A petition will be denied "if it plainly appears from the petition and

any attached exhibits that the petitioner is not entitled to relief." Rule 4 of the Rules

Governing § 2254 Cases in the United States District Courts (applicable to § 2241

petitions pursuant to Rule l(b )).
                                           1
      In July 2011, after being convicted of one count of conspiracy to commit mail

fraud in violation of 18 U.S.C. § 1349 and multiple separate counts of mail fraud in

violation of 18 U.S.C. § 1341, Smith was sentenced to a total term of 120 months

imprisonment. United States v. Smith, No. 3:08-CR-3 l-JMH-HAI-1 (E.D. Ky.).

Smith is currently projected to be released from the custody of the federal Bureau of

Prisons ("BOP") on April 30, 2020.        See https://www.bop.gov/inmateloc/ (last

visited on February 11, 2019).

      In his petition, Smith contends that he is entitled to immediate release to home

confinement pursuant to the "Elderly Offender Home Detention (EOHD)" Pilot

Program of§ 603(a) of the First Step Act of 2018. According to Smith, § 603(a)

reauthorized 34 U.S.C. § 60541(g) of the Second Chance Act of2007, from January

1, 2019 through December 31, 2023, expanding eligibility for the program to include

inmates over 60 years of age that have served 2/3 (or 66.6%) of the full term of their

sentences. [D.E. No. 1-1 at p. 1] According to Smith, he has met or exceeded all of

the requirements for relief, thus he should immediately be released to home

detention. [Id. at p. 1-2]

      In addition, Smith argues that the First Step Act increased the maximum

allowable good conduct time from 4 7 to 54 days per year. The Act, enacted on

December 21, 2018, amended 18 U.S.C. § 3624(b)(1) to change the manner in which

such credits are calculated. Smith argues that applying the Act to him allows for an
                                          2
additional 70 days of good conduct time, which would advance his projected release

date to February 18, 2020. He then asserts that the Second Chance Act of 2007

(further clarified by Section 602 of the First Step Act) requires that he be placed in

home confinement six months before his release date. [D.E. No. 1-1 at p. 2]

However, he states that his case manager has refused to properly request home

detention and "instead continues to dictate Halfway Way House confinement which

I do not need nor am willing to accept." [Id.]

      According to Smith, although he has made requests to be immediately

released on home confinement to prison staff, prison staff have not acted on these

requests, thus failing to comply with the requirements of the First Step Act. [D.E.

No. 1 at p. 2] He admits that he has taken no further steps to appeal any decision,

file a grievance or otherwise pursue his administrative remedies with respect to his

home confinement request. [Id.]

      However, before a prisoner may seek habeas relief under Section 2241, he

must first exhaust his administrative remedies within the BOP. Luedtke v. Berkebile,

704 F.3d 465, 466 (6th Cir. 2013); Fazzini v. Northeast Ohio Correctional Center,

473 F.3d 229, 231 (6th Cir. 2006). This case underscores the importance one of the

core values that the exhaustion requirement is designed to serve: ensuring that the

Court has an adequate record before it to review the agency action in question.

Woodford v. Ngo, 548 U.S. 81, 89 (2006). Without a full administrative record
                                          3
explaining the BOP's actions and the reasons therefore, the Court lacks an adequate

evidentiary basis upon which to review the claims asserted in the petition. Because

Smith concedes that he did not pursue, much less exhaust, his administrative

remedies prior to filing his petition, dismissal of his petition without prejudice is

warranted.

      However, in addition, although home confinement is a helpful resource for

readjustment to society, a federal prisoner does not have a constitutionally protected

right to serve any amount of time in home confinement. Although the Second

Chance Act, Pub.L. No. 110-199, 122 Stat. 657 (Apr. 9, 2008), amended 18 U.S.C.

§ 3624(c) to authorize the BOP to consider placing an inmate in home confinement

for up to twelve-months, it does not automatically entitle, or guarantee, any prisoner

such placement for any minimum amount of time. See Heard v. Quintana, 184

F.Supp. 3d 515, 520 (E.D. Ky. 2016). See also Demis v. Sniezek, 558 F.3d 508, 514

(6th Cir. 2009); Boals v. Quintana, No. 5:15-cv-335-JMH, 2015 WL 8665404, at *2

(E.D. Ky. Dec. 11, 2015); Harris v. Hickey, No. 10-cv-135-JMH, 2010 WL

1959379, at *3 (E.D. Ky. May 17, 2010). Indeed, "the decision to place an inmate

in pre-release community confinement and/or home confinement is discretionary

and will be 'determined on an individual basis' according to the factors in 18 U.S.C.

§ 362l(b)." Boals, 2015 WL 8665404 at *2 (citing Mcintosh v. Hickey, No. 10-cv-

126-JMH, 2010 WL 1959308, at *3 (E.D. Ky. May 17, 2010)).
                                          4
      Moreover, the BOP's placement decisions, including determinations

regarding halfway house and home confinement placement, are expressly insulated

from judicial review, as the provisions of the Administrative Procedures Act

("APA") do not apply to such decisions. 28 U.S.C. § 3625 ("The provisions of

sections 554 and 555 and 701 through 706 of title 5, United States Code, do not

apply to the making of any determination, decision, or order under this

subchapter.").   Cf. Woodard v. Quintana, No. 5:15-cv-307-KKC, 2015 WL

7185478, at *5-6 (E.D. Ky. Nov. 13, 2015).

      Regardless, because Smith candidly states that he has failed to pursue the

administrative remedy process that is available to him, it is evident from the face of

his petition that he did not exhaust his administrative remedies prior to filing suit.

Thus, he has failed to establish a right to habeas relief and his petition will be denied.

      Accordingly, it is ORDERED as follows:

       1.    Petitioner Michael Dale Smith's petition for a writ of habeas corpus

             pursuant to 28 U.S.C. § 2241 [D. E. No. l] is DENIED WITHOUT

             PREJUDICE.

      2.     This action is DISMISSED and STRICKEN from the Court's docket.

      3.     Judgment shall be entered contemporaneously with this Memorandum

             Opinion and Order.
                                                                   Signed By:
      This ./.J!!:day of February, 2019.
                                                                   Henry R. Wilhoit. Jr.
                                            5                      United States District Judge
